Citation Nr: 1147143	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  08-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to December 1988.  A DD Form 214 also showed a prior period of active duty service of more than 11 years.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

The Board remanded the instant claim in August 2009 and May 2010.  In its May 2010 decision, the Board also denied the Veteran's claim for service connection for bilateral carpal tunnel syndrome.

The Board sought an opinion as to the instant claim from the Veterans Health Administration (VHA) in July 2011.

The issue of entitlement to a total rating based upon individual unemployability (TDIU) was raised by the Veteran's representative in February 2010.  It does not appear from a review of the Veteran's physical or electronic claims file that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board sought an opinion from the VHA regarding the instant claim in July 2011.  Such an opinion was received in August 2011.  The Veteran and his representative were provided a copy of this report in September 2011 and informed of the right to have this new evidence considered by the AOJ.  In October 2011, the Veteran's representative indicated that the Veteran did not waive AOJ consideration of this evidence and requested that this matter be remanded to the RO for such consideration.  A remand for such consideration is therefore required.   See 38 C.F.R. § 20.1304 (2011) (providing that the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue on appeal with consideration of the additional evidence, including the August 2011 VHA opinion,  received since the most recent SSOC.  If the benefit sought is not fully granted, a SSOC should be issued. Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




